          Case 1:14-cr-00141-CRC Document 555 Filed 10/11/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
                                              :
                v.                            :       No. 14-cr-141 (CRC)
                                              :
                                              :
AHMED ABU KHATALLAH                           :



                                             ORDER

         Upon consideration of Defendant’s Motion to Unseal Transcripts for Use on Appeal, and

upon good cause shown, it is hereby:

         ORDERED that the motion is granted; and

         FURTHER ORDERED that the transcripts of all sealed proceedings held on September

28, 2017, September 29, 2017, and November 3, 2017, be unsealed for the limited purpose of

allowing counsel to review them for use on appeal; and

         FURTHER ORDERED that the court reporter is directed to provide appellate counsel for

both parties with a copy of the requested sealed transcripts and to maintain the original transcripts

under seal.



 Date:     October 11, 2018
                                                     THE HON. CHRISTOPHER R. COOOPER
                                                     UNITED STATES DISTRICT JUDGE
